164 Ga. App. 105 (1982)
296 S.E.2d 401
McDANIEL
v.
THE STATE.
64891.
Court of Appeals of Georgia.
Decided October 22, 1982.
Harold E. Martin, for appellant.
E. Byron Smith, District Attorney, Tommy K. Floyd, Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
Defendant was indicted on three counts: (1) obstruction of a law enforcement officer; (2) simple battery; and, (3) criminal damage to property in the second degree. He was found guilty of Counts 1 and 2, but not guilty of Count 3. The trial court sentenced him to twelve months probation. On this appeal, defendant contends that no probable cause existed for his arrest and that the verdict was contrary to the evidence. Held:
1. The contention that no probable cause existed is patently without merit. The state produced two witnesses who testified that they saw defendant driving erratically and dangerously, that they reported this in person to the arresting officer and that they followed the officer as he pursued, stopped the defendant's automobile and arrested defendant. The arresting officer testified that he verified the witnesses' report through personal observation of defendant's erratic driving immediately prior to pulling him over. We hold the aggregate of the information personally supplied to the officer together with his own observations clearly provided sufficient probable cause to stop defendant. See Radowick v. State, 145 Ga. App. 231, 232-234 (1) (244 SE2d 346).
2. Defendant's second contention rests in large part on the first. He does not deny that he was verbally and physically abusive toward the arresting officer, but asserts that his actions were justifiable. He claims that, in addition to being unlawfully stopped, he was abused by the arresting officer without provocation and he was within his rights to defend himself. This claim is strongly contradicted by the state's evidence which showed defendant was violent and abusive from the moment he was stopped until the time he was put in a jail cell. We hold that the evidence adduced at trial, although contradicted in part by defendant's testimony, was sufficient upon *106 which a rational jury could reasonably have found proof of defendant's guilt beyond a reasonable doubt. See Meeks v. State, 160 Ga. App. 233, 236 (1) (286 SE2d 520) and cits.
Judgment affirmed. Banke and Birdsong, JJ., concur.